Appellant files an able motion for rehearing, claiming only that we erred in upholding the refusal of his application for continuance. We have again reviewed those matters in the record bearing on this question. The witnesses had not been subpoenaed. In connection with the motion for new trial the court below heard evidence which seems to fully support the proposition that one of said witnesses absented himself from the trial for the sole reason that he might thus enable appellant to get a continuance, and that before going away he said he knew nothing shedding any light on the case. The facts attributed to the other witness are so at variance with the testimony developed as to render it improbable that had the witness been present he would have given the testimony stated to be expected of him, and also to demonstrate the falsity of such testimony if given. It thus appears that the refusal of the continuance was within the discretion of the trial court, and that no abuse of such discretion has been shown. No affidavit of either *Page 639 
witness was attached to the motion for new trial. As we interpret the record, the court below was willing to postpone the hearing of said motion for new trial to allow appellant time to get such affidavits, but such postponement was not asked. No merit appearing in the motion for rehearing, same will be overruled.
Overruled.